SHEARN, J.
(dissenting). I think this judgment is clearly against the weight of evidence. There is no question that the coal was delivered, and the attempt to avoid payment because of the transfer of the property to defendants’ wives, and then to a corporation formed by defendants’ wives, is an obvious cheat and fraud, and based upon highly technical grounds, which are overcome by the evidence establishing the agency of Ellis Hyman, father of the defendants, in fact as well as by implication and estoppel, which agency, so far as plaintiff is concerned, continued during the period represented by the bill in suit. Plaintiff refused to change the billing of the coal to the corporation, and the subsequent receipt of the coal and bills made out as theretofore were a ratification of the acts of the agent Ellis Hyman. 1 recommend that the judgment be reversed, and judgment directed in favor of the plaintiffs, with costs.